Citation Nr: 0737931	
Decision Date: 12/03/07    Archive Date: 12/13/07

DOCKET NO.  94-24 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.	Entitlement to an acquired psychiatric disorder, to 
include post-traumatic stress disorder (PTSD) and 
somatization disorder.

2.	Entitlement to service connection for bone spurs, also 
claimed as chondromalacia of the right knee.

3.	Entitlement to service connection for diabetes mellitus, 
type II.

4.	Entitlement to service connection for peripheral 
neuropathy of the left lower extremity.

5.	Entitlement to service connection for peripheral 
neuropathy of the right lower extremity.

6.	Entitlement to service connection for peripheral 
neuropathy of the left upper extremity.

7.	Entitlement to service connection for peripheral 
neuropathy of the right upper extremity.

8.	Entitlement to service connection for residuals of brain 
damage.

9.	Whether new and material evidence was received to reopen 
the veteran's claim for service connection for 
degenerative joint disease of the left knee also claimed 
as bone spurs and chondromalacia patellae.

10.	Whether new and material 
evidence was received to reopen the veteran's claim for 
service connection for chronic fatigue syndrome.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from August 1968 to 
June 1969.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire, that denied the veteran's claim for a psychiatric 
disorder, to include PTSD and a somatization disorder.  In a 
September 2004 decision, the Board denied the veteran's 
claim.

The veteran appealed the Board's September 2004 decision to 
the U.S. Court of Appeals for Veterans Claims (CAVC).  In 
that litigation, the Court reviewed the appellant's brief, 
and one filed by the VA General Counsel.  In a Memorandum 
Decision of July 2007, the CAVC vacated the Board's decision 
and remanded the matter.  A copy of the CAVC's Memorandum 
Decision and Amended Order of November 2007 has been placed 
in the claims file.

This matter has been advanced on the Board's docket pursuant 
to the provisions of 38 C.F.R. § 20.900.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In an October 2007 letter, the veteran's attorney informed 
the Board that the veteran had permanently relocated and 
provided the veteran's new mailing address in Massachusetts.  
The attorney further noted that the veteran requested a 
videoconference hearing and that, in light of his move, he 
was requesting that the videoconference hearing be conducted 
using the facilities at the Boston, Massachusetts, RO.  
Accordingly, the Board will remand the case to afford the 
veteran his requested Board videoconference hearing.  38 
C.F.R. §§ 20.700(a),(e), 20.703, 20.1304(a) (2007).

Further, the Board notes that, an October 2006 rating 
decision denied the veteran's claims for service connection 
for bone spurs claimed as chondromalacia of the right knee, 
diabetes mellitus, type II, peripheral neuropathy of the left 
and right upper and lower extremities, residuals of brain 
damage, and whether new and material evidence was submitted 
to reopen the veteran's previously denied claims for service 
connection for chronic fatigue syndrome and degenerative 
joint disease of the left knee also claimed as bone spurs and 
chondromalacia patellae.  In a November 2006 written 
statement, the veteran's attorney expressed disagreement with 
"all issues" in the October 2006 rating decision.

The Board construes the veteran's attorney's November 2006 
written statement as a timely notice of disagreement (NOD) 
with the claims for service connection for bone spurs claimed 
as chondromalacia of the right knee, diabetes mellitus, type 
II, peripheral neuropathy of the left and right upper and 
lower extremities, residuals of brain damage, and whether new 
and material evidence was submitted to reopen the veteran's 
previously denied claims for service connection for chronic 
fatigue syndrome and degenerative joint disease of the left 
knee also claimed as bone spurs and chondromalacia patellae.  
Accordingly, the Board is required to remand these issues to 
the RO for issuance of a statement of the case.  See 
Manlincon v. West, 12 Vet. App. 238 (1999) (NOD initiates 
review by the Board of the RO's denial of the claim, and 
bestows jurisdiction on the Court, so the Board must remand 
such issue to the RO, for issuance of a statement of the 
case.).

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should issue a statement of 
the case regarding the issues of 
entitlement to service connection for 
bone spurs claimed as chondromalacia 
of the right knee, diabetes mellitus, 
type II, peripheral neuropathy of the 
left and right upper and lower 
extremities, residuals of brain 
damage, and whether new and material 
evidence was submitted to reopen the 
veteran's previously denied claims for 
service connection for chronic fatigue 
syndrome and degenerative joint 
disease of the left knee also claimed 
as bone spurs and chondromalacia 
patellae.  Then, if, and only if, the 
veteran completes his appeal by filing 
a timely substantive appeal as to 
these issues, should those claims be 
returned to the Board together with 
his other previously certified claims 
on appeal.  If appealed, they may also 
be subject of hearing testimony as 
directed in the paragraph below.

2.	The RO/AMC should transfer the 
veteran's claims folders to the RO 
that serves his new home town.

3.	Then, this new RO should take 
appropriate steps in order to schedule 
the appellant for a videoconference 
hearing at the RO in Boston, 
Massachusetts, in accordance with his 
attorney's October 2007 request.  
Appropriate notification of the 
hearing should be given to the 
appellant and his attorney, and such 
notification should be documented and 
associated with the claims folders.  
If appellant wants to withdraw the 
request for a hearing, he should do so 
in writing at the RO.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The purpose of this remand is to 
afford the appellant due process of law.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



